Case 3:20-cv-01900-WQH-MDD Document 11 Filed 01/04/21 PageID.32 Page 1 of 1




   1   P. Kristofer Strojnik, State Bar No. 242728
       pstrojnik@strojniklaw.com
   2   Esplanade Center III, Suite 700
   3   2415 East Camelback Road
       Phoenix, Arizona 85016
   4   Telephone: (602) 510-9409
   5
       Attorneys for Plaintiff
   6   THERESA BROOKE
   7                             UNITED STATES DISTRICT COURT
   8
                            SOUTHERN DISTRICT OF CALIFORNIA
   9
  10
       THERESA BROOKE, a married woman                 Case No: 20-cv-1900
  11   dealing with her sole and separate claim,
                                                       NOTICE OF VOLUNTARY
  12                        Plaintiff,                 DISMISSAL WITH PREJUDICE
  13
       vs.
  14
       NORCAP GENERATIONS LLC et al.,
  15
  16                         Defendant.
  17
              NOTICE IS HEREBY GIVEN that Plaintiff Theresa Brooke dismisses the above
  18
       action with prejudice; each party to bear own costs and fees.
  19
  20          RESPECTFULLY SUBMITTED this 4th day of January, 2020.
  21
  22                                               /s/ Peter Kristofer Strojnik
                                                   Peter Kristofer Strojnik (242728)
  23
                                                   Attorneys for Plaintiff
  24
  25
  26
  27
  28
